The defendant in this action was tried at June Term, 1931, of the Superior Court of Orange County, on an indictment of murder. He was convicted of murder in the first degree, and appealed from the judgment on such conviction to the Supreme Court, assigning errors at the trial. The appeal was heard by the Supreme Court at its Fall Term, 1931. The assignments of error were not sustained. The judgment was affirmed. S. v.Griffin, 201 N.C. 541.
At the December Term, 1931, of the Superior Court of Orange County, which was the first term of said court held after the affirmance by the Supreme Court of the judgment at June Term, 1931, the defendant moved for a new trial in said court for newly discovered evidence.
The motion was heard (S. v. Casey, 201 N.C. 620) and denied. From the order denying his motion, the defendant appealed to the Supreme Court. *Page 518 
The order denying the motion of the defendant for a new trial on the ground of newly discovered evidence, heard in the Superior Court of Orange County at the term next succeeding the affirmance by this Court of the judgment of said Court at the trial term, is not subject to review on appeal to this Court. This appeal is, therefore, dismissed. S. v. Cox,ante, 378. The order was made by the judge of the Superior Court in the exercise of his judicial discretion. S. v. Casey, 201 N.C. 620. It involves no matter of law or legal inference. It is conclusive. Goodman v.Goodman, 201 N.C. 808, S. v. Branner, 149 N.C. 559.
Dismissed.